Citation Nr: 1525249	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a disability manifested by chronic cerebellar ataxia.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.


FINDINGS OF FACT

1.  The Veteran is not shown to have service in Vietnam.

2.  The Veteran is not shown to have had full body exposure to mustard gas.

3.  The Veteran is not shown to have been exposed to ionizing radiation or asbestos.

4.  A disability manifested by chronic cerebellar ataxia was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a disability manifested by chronic cerebellar ataxia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and postservice treatment records were obtained.  The RO did not arrange for a VA examination or secure a medical opinion with respect to this claim.  The Board has considered whether an examination is necessary.  Absent any competent evidence suggesting that the Veteran's cerebellar degeneration may be etiologically related to his service, an examination to secure a medical nexus opinion in this matter is not necessary, as even the low threshold standard as to when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the September 2014 hearing, the undersigned identified the issue of service connection for a disability manifested by chronic cerebellar ataxia and focused on the elements necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of:  a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran generally claims that he has chronic cerebellar ataxia/cerebellar degeneration due to exposure to herbicides, mustard gas, ionizing radiation, and asbestos in service.

Regarding first his claim that such is due to herbicide exposure, the Board notes that Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116;             38 C.F.R. § 3.307.  If such a Veteran contracts a listed disease, such disease shall be considered to have been incurred in service, notwithstanding that there is no evidence of such disease during the period of such service.  Application of this presumption has been extended to Veterans who served in locations other than Vietnam where herbicides were used.  38 U.S.C.A. § 1116; 38 C.F.R.                     §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  The Veteran does not contend that he served on land or in the waterways in or near Vietnam.  In September 2014, he specifically testified that he did not serve on the ground in Vietnam.  Tr. at 10.  Instead, he alleges that he may have been exposed to herbicides by flying over Vietnam.  However, as noted above, applicable regulations limit the presumption of herbicide exposure to those veterans who stepped foot on the landmass of the Republic of Vietnam or served within waters offshore.  

The Board notes that in support of his claim the Veteran has also submitted a citation of another Board decision granting service connection for cerebral/cerebellar atrophy as a result of exposure to Agent Orange in service.  38 C.F.R. § 20.1303 instructs that previously issued Board decision are not precedent; however, they "can be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  Here, the case cited by the Veteran involves a Veteran who served on land in Vietnam and thus was shown to have been exposed to Agent Orange.  In essence, there were different facts than those presented in the instant appeal.  Accordingly, the Board finds that this decision is entitled to no probative weight.

Here, as there is no evidence that the Veteran had duty or visitation in Vietnam or in the waters offshore, the presumption of herbicide exposure does not apply.  See 38 C.F.R. § 3.307.

Regarding next the Veteran's claim that he has a disability due to mustard gas exposure.  Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.     (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

In this case, the Veteran has provided no specific information regarding his alleged mustard gas exposure.  He has not specifically reported "full body exposure" that is a prerequisite for mustard gas benefits per VA regulations.  Further, even if the Veteran was shown to have had full body exposure to mustard gas, the list of diseases that VA has associated with full body exposure to mustard gas does not include a disability manifested by chronic cerebellar ataxia.  Considering the above, the Board finds that the Veteran did not experience full-body exposure to mustard gas and is not entitled to service connection on a presumptive basis.

The Veteran alternately contends that he has a disability manifested by chronic cerebellar ataxia due to ionizing radiation or asbestos exposure.  Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain diseases for which presumptive service connection may be granted if they are manifested in a veteran who participated in a radiation- risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" includes "onsite participation" in a test involving the atmospheric detonation of a nuclear device by the U.S. or a foreign nation.       38 U.S.C.A. § 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or postservice occupational and other asbestos exposure, and determine whether there is a relationship between any such asbestos exposure and the claimed disease.

Here, the Board notes that a disability manifested by chronic cerebellar ataxia is a not a radiogenic disease as defined by 38 C.F.R. § 3.311, nor does the Veteran contend or the evidence show he participated in a radiation risk activity.  Further, the Veteran has only generally alleged that he has a disability due to asbestos exposure.  He has provided no information regarding how he was exposed to asbestos or any information to allow for further development in this regard.  Notably, in the September 2014 hearing, the Veteran did not provide any information to support his theories that he has a disability manifested by chronic cerebellar ataxia due to either ionizing radiation or asbestos exposure in service.   Also, a review of his service military records does not show any evidence or indication that the Veteran may have been exposed to ionizing radiation or asbestos. 

Notwithstanding the foregoing, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection.

It is not in dispute that cerebellar deterioration/ataxia is diagnosed.  However, it is not shown that such was manifested in service.  Notably, on his March 2011 claim, the Veteran indicated that onset of such disability was in 2009, many years after his discharge from service.  Although he subsequently testified that he began experiencing symptomatology (numbness in his arms) right after his discharge, this is not supported by the evidence of record.  

As noted above, the service treatment records are negative for complaints, treatment, or diagnosis related to cerebellar deterioration/ataxia.  Moreover, there is no medical evidence of cerebellar deterioration/ataxia for many years after separation from service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, an October 2011 treatment record notes a three year history of progressive ataxia, which contradicts the Veteran's statements of symptoms since service.

The evidence of the passage of so many post-service years before documentation of a cerebellar deterioration/ataxia and the treatment records reflecting ataxia beginning in approximately 2008 contradict his assertions that he has had cerebellar deterioration/ataxia since service, and, therefore, his statements are not credible and carry no probative weight. See Buchanan, supra; Maxson, supra.  Moreover, the Veteran's STRs, including his July 1970 separation from service examination, are silent for complaints, treatment, or diagnosis of any disability manifested by cerebellar ataxia.  Accordingly, service connection for such disability on the basis that it became manifest in service, and persisted, is not warranted.

What remains for consideration is whether in the absence of a showing of onset in service, the cerebellar degeneration/ataxia may somehow otherwise be related to the Veteran's service, to include due to exposure to herbicides, mustard gas, ionizing radiation, or asbestos exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a neurologic disease is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran himself asserts he suffers from a chronic disability manifested by cerebellar ataxia as a result of service, or that its onset was due to exposure to herbicides, mustard gas, ionizing radiation, and/or asbestos exposure therein, the Board does not question the Veteran's sincerity of his beliefs.  However, the Veteran is a layperson and there is no probative medical evidence of record which supports his theory that such disability is related to service.  There is no probative evidence that shows or suggests that the Veteran's cerebellar degeneration/ataxia may be related to his service.  Notably, a May 2009 statement from a neurologist indicates that given the Veteran's age and lack of family history, his cerebellar degeneration is most likely idiopathic.  The neurologist further indicates that due to the Veteran's extensive smoking history, he is concerned that such could have a paraneoplastic etiology.  The Board finds this statement, which is by a neurologist and was made after examination of the Veteran and review of his medical history, to be probative evidence suggesting that the Veteran's current cerebellar degeneration is unrelated to his service.  

Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection for a disability manifested by chronic cerebellar ataxia.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.


ORDER

Service connection for a disability manifested by chronic cerebellar ataxia is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


